Citation Nr: 0018926	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

In September 1985, the veteran claimed entitlement to service 
connection for a back disorder, and in a September 1985 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied that claim.  The 
veteran was notified of that decision at the time it was 
rendered, and did not appeal.

The veteran again claimed entitlement to service connection 
for a back disorder, and in May 1998 the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran has perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
denied by the RO in September 1985, and that decision became 
final in the absence of an appeal.  

2.  The evidence submitted subsequent to the September 1985 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's back disorder is 
related to service, and it must be considered in order to 
fairly decide the merits of his claim.

3.  The claims file does not contain evidence of a plausible 
relationship between the veteran's current back disorder and 
service.  



CONCLUSIONS OF LAW

1.  The September 1985 RO rating decision denying the 
veteran's claim for entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

2.  Additional evidence received since the September 1985 
decision is both new and material; thus, the claim for 
service connection for a back disorder, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for back 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that in March 1966, it was noted that the veteran was 
suffering from chronic low back pain.  Impression was low 
back pain.  The veteran also received treatment for back pain 
in July 1966.  Following physical examination, the impression 
was lumbosacral strain.   In January 1967, the veteran again 
requested treatment for back pain.  Physical examination was 
essentially normal.  The impression was muscle fatigue 
secondary to improper bed.  A bed board was requested for the 
veteran.  In connection with the veteran's separation from 
service, an October 1967 report of medical history shows that 
the veteran had back pain in basic training, no sequelae.  

As previously stated, in a September 1985 rating decision the 
RO denied entitlement to service connection for a back 
disorder because the back injury in service was apparently 
acute in nature as there was no evidence of record showing a 
residual chronic disability or disease of the back.  

The evidence submitted subsequent to the September 1985 
decision includes an October 1994 VA Medical Record.  In this 
medical record, it was noted that the veteran had complaints 
of back problems.  The veteran also reported to the VA 
examiner that he injured his back while in service.  

A VA Medical Center (VAMC) outpatient treatment record from 
December 1995 shows that the veteran had complaints of 
constant lower back pain.   

VAMC outpatient treatment records from April to May 1997 
indicate that the veteran had complaints of lower back pain.  
It was also noted that the veteran had degenerative joint 
disease of the multiple joints.  

In an August 1998 notice of disagreement, the veteran stated 
that before his discharge, he was told by doctors that he 
would have problems with his joints.  

VAMC outpatient treatment records from August to September 
1998 show that the veteran received treatment for back pain.  

During a May 1999 personal hearing, the veteran explained 
that in 1965 he fell down some stairs and injured his back.  
He stated that he received constant treatment for low back 
pain while in service.  The veteran further noted that 
examining physicians in service told him that he had a low 
back strain and gave him a bed board to sleep on.  

II. New and Material Evidence 

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In this case, the evidence added bears directly and 
substantially upon the specific matter under consideration.  
The Board finds that the information added to the records is 
"new" since it was not available for review in September 
1985, and is "material" since it bears directly on matters 
which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the clinical 
evidence added to the record is new and material, the claim 
is reopened.  See 38 C.F.R. § 3.156.  

III. Well-Grounded Claim 

A. Laws and Regulations 

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996)(table).  In the absence of competent medical evidence 
of a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

B. Analysis 

The veteran has provided VAMC outpatient treatment records 
showing that he suffers from a lower back disorder.  In 
addition, service medical records dated in 1966 and 1967 show 
that the veteran received treatment for an injury to the 
back.  Therefore, the Board finds the first and second Caluza 
elements have been satisfied because there is evidence of 
treatment for a back disorder while in service and a current 
medical diagnosis of a disability.  Caluza, 7 Vet. App. at 
506.

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his current back 
disorder is related to that injury.  However, the appellant, 
as a lay person without medical knowledge is not competent to 
offer opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the veteran has not submitted evidence of 
an etiological relationship between his back disorder and 
service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim.  

Although the medical evidence shows that he has a back 
disorder, that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  
There is no competent evidence establishing medical causation 
between the veteran's back disorder and his period of 
service.  Thus, the claim is implausible and not well-
grounded.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a).

Although the Board has carefully considered the contentions 
and testimony provided by the veteran, the claim of 
entitlement to service connection for a back disorder is not 
well-grounded because the medical evidence does not show that 
the veteran has a back disorder that is related to an in-
service disease or injury.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.  

The claim of entitlement to service connection for a back 
disorder is denied as not well-grounded.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

